Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered June 10, 1991, convicting defendant, after jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 22 years to life and 7 to 14 years, respectively, unanimously affirmed.
The trial court properly admitted statements made by the victim to a stranger who happened upon the scene within minutes after the victim had been shot four times, indicating the name of the shooter, the motive for the shooting, and the location of the discarded gun. These statements were admissible under the excited utterance exception to the hearsay rule, as they were made under the stress and excitement caused by *303the shooting, sufficient to still the victim’s reflective faculties, " 'thereby preventing opportunity for deliberation which might lead the declarant to be untruthful’ ” (People v Brown, 70 NY2d 513, 519).
Viewing the evidence at trial in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the People proved defendant’s guilt of the crimes charged beyond a reasonable doubt (People v Bleakley, 69 NY2d 490). The jury’s determinations of fact and credibility, not unreasonable, will not be disturbed by this Court (People v Fonte, 159 AD2d 346, lv denied 76 NY2d 734).
We perceive no abuse of discretion in sentencing. Concur— Rosenberger, J. P., Ellerin, Kupferman, Asch and Rubin, JJ.